       Case 2:20-cv-00067-DLR Document 13 Filed 04/23/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Brent Gould,                                    No. CV-20-00067-PHX-DLR
10                  Plaintiff,                       ORDER
11   v.
12   Bank of America Corporation,
13                  Defendant.
14
15
16         The Court has reviewed the parties’ Stipulation of Dismissal. (Doc. 12.) For good
17   cause shown,
18         IT IS ORDERED that case is dismissed with prejudice, with each party to bear its
19   own attorneys’ fees and costs.
20         Dated this 23rd day of April, 2020.
21
22
23
24
                                                 Douglas L. Rayes
25                                               United States District Judge
26
27
28
